Award reversed as against the Glens Falls Indemnity Company, appellant carrier, and claim dismissed, with costs against the State Industrial Board, and the claim remitted for further consideration, on the ground that the policy held by the employer with the Great American Indemnity Company seems to cover the work in which the decedent was engaged. Van Kirk, P. J., Hinman, Hill and Crapser, JJ., concur; Rhodes, J., dissents on the ground that the evidence is sufficient to establish the liability of the Glens Falls Indemnity Company, appellant; whether the Great American Indemnity Company is also liable is not before the court, as that question has not been raised by the appellants.